In re Moran, Grover C. III; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of St. Tammany, 22nd Judicial District Court Div. C, No. 58,357; to the Court of Appeal, First Circuit, No. 2005 KW 1716.
Granted for the sole purpose of transferring the pleading to the district court with *1088instructions to the district judge to act on relator’s application for post-conviction relief filed via certified mail on March 23, 2004. The district court is ordered to provide this Court with a copy of its judgment. A copy of the application is attached.